Citation Nr: 1313948	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-48 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have bilateral hearing loss due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred or aggravated in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2011.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in March 2010.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence to show that the Veteran's bilateral sensorineural hearing loss manifested to a compensable degree within one year of his discharge from service in September 1969.  Therefore, presumptive service connection is not warranted.  Id.  


The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The results of the Veteran's March 2010 audiogram show that his hearing loss meets the threshold to be considered a disability for VA purposes.  The first element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.

The Veteran asserts that he worked as a mechanic on helicopters for three years.  His DD Form 214 shows that he worked as a Aircraft Powertrain Repairman.  The Veteran's assertion is credible and the Board concedes that he was exposed to noise while working with helicopter and gunship engines during his period of active service.  The second element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.

The Veteran's STRs contain two audiograms.  At his March 1966 entrance examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
-5 (5)
5 (15)
-10 (0)
5 (10)
LEFT
--
-5 (5)
5 (15)
-10 (0)
10 (15)

With regard to the audiogram chart above, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

At his June 1969 separation examination, his pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
15
-
15
LEFT
--
15
15
-
15

Both audiograms indicate hearing within the normal range.  Hensley, 5 Vet. App. at 157.  The remainder of the Veteran's STRs do not show any complaints or diagnoses of hearing loss.  The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2010, the Veteran underwent a VA examination.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
35
70
80
LEFT
--
20
50
65
70

The average pure tone threshold was 53 in the right ear and 51 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  

At the examination, the Veteran reported a progressive onset of bilateral hearing loss beginning in the 1960s.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported that in service, he worked as a mechanic on helicopters and gunships without hearing protection.  After leaving service, he worked with gasoline pumps for six years.  He stated that he did not use hearing protection, but that the pumps were not loud.  He also worked as a mechanic on laundry presses for 22 years and wore hearing protection.  The examiner found that the Veteran's bilateral hearing loss was not caused by service because he had normal hearing at entry and discharge with no significant shift in hearing thresholds.  Further, she found that the Veteran had significant post-service noise exposure, which was an intercurrent cause for his bilateral hearing loss.  The March 2010 examiner's opinion provides probative weight against the Veteran's claim.  

In a September 2010 statement, the Veteran asked the RO not to consider the opinion of the March 2010 VA examiner because he did not think she had ever "been around helicopters or war zones," because if she had, she would have rendered a positive opinion.  The Board finds that the March 2010 VA examiner, an audiologist, was competent to conduct the examination.  The Court has held that "the Board is entitled to assume the competence of a VA medical examiner."  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc), aff'd, 232 F.3d 908 (Fed.Cir.2000).  

In his December 2010 Substantive Appeal, the Veteran stated that he worked with helicopters for three years and at no time was he offered hearing protection.  He also stated that he did not tell the March 2010 examiner that he was exposed to noise from gasoline pumps and laundry presses.  Instead, he stated that he told her that he worked on them and that they were less noisy than helicopters.  The Board finds that the March 2010 examiner acknowledged the Veteran's assertion in that she noted that the Veteran did not consider gasoline pumps to be noisy and also noted that hearing protection was used while the Veteran worked with laundry presses.  She also did not state whether the Veteran found laundry presses to be more or less noisy than helicopters.  The March 2010 examiner is competent to judge whether the noise from laundry presses is significant.  

The Board finds that the March 2010 examiner's opinion is more probative than the Veteran's lay assertion that exposure to noise from helicopters caused his hearing loss.  The Veteran is competent to state that he has hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether his hearing loss was caused by exposure to noise from helicopters for 3 years or to working with laundry presses for 22 years, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, his statements are not competent, and are therefore not probative.  

There is no other medical or lay evidence of record addressing the etiology of the Veteran's bilateral hearing loss.  The nexus element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

The nexus element may, in some cases, be alternatively satisfied by evidence of continuity of symptoms.  38 C.F.R. § 3.303(b).  In his November 2009 application for VA benefits, he listed the onset of his bilateral hearing loss as 1967.  At his March 2010 VA examination, he reported its onset in the 1960s and described it as progressive.  He has been diagnosed with sensorineural hearing loss, which is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the preponderance of the evidence is against a finding of continuity of symptoms.  The Veteran's statements are contradicted his STRs, which are entirely devoid of any evidence of hearing loss.  Audiograms taken at entry and separation do not show a significant threshold shift, as determined by the March 2010 VA examiner.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran did not seek treatment for hearing loss until his March 2010 VA examination, over 40 years after leaving service.  

Lastly, his assertion that exposure to noise from helicopters caused his current hearing loss has been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Instead, the examiner found that 22 years of post-service noise exposure was the cause for his hearing loss. 

The Board finds that the preponderance of the evidence is against service connection based upon continuity of symptoms and against service connection based upon evidence of a nexus between his noise exposure during service and his current diagnosis of bilateral hearing loss.  38 U.S.C.A. § 5107(b).   Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


